Citation Nr: 0923313	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-25 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed status post 
vertebroplasty, thoracic spine.  

3.  Entitlement to service connection for claimed status post 
fracture of the lateral tibial plateau of the right knee.  

4.  Entitlement to service connection for claimed 
degenerative disc disease of the lumbosacral spine.  







ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to April 
1979 and February 2003 to May 2004, as well as other service 
reported to have been in excess of 16 years with the Army 
National Guard.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO rating decision.  

The Board remanded these matters in June 2008 so that 
additional development of the evidence could be developed.  

One issue remanded by the Board in June 2008, service 
connection for an upper respiratory infection, was 
subsequently granted by the RO in April 2009.  As such, this 
matter is no longer before the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran currently is not shown to have bilateral 
hearing loss for VA compensation purposes.  

2.  The residuals of the vertebroplasty of the thoracic spine 
and the postoperative residuals of a fracture of the lateral 
tibial plateau of the right knee are shown to have clearly 
and unmistakably been present prior to the Veteran's second 
period of active service.  

3.  The residual thoracic spine pathology and the right knee 
fracture residuals are shown by clear and unmistakable 
evidence to be manifested by current findings that are not 
reflective of aggravation during service; no superimposed 
thoracic spine or right knee disability is demonstrated.  

4.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by degenerative disc disease of the 
lumbosacral spine is shown as likely as not to have had its 
clinical onset during the Veteran's second of active service.  


CONCLUSIONS OF LAW

1.  The claim of service connection for a bilateral hearing 
loss must be denied by operation of law.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  As the presumption of soundness at entry into the 
Veteran's second period of active service is rebutted, his 
pre-existing disability manifested by status post 
vertebroplasty of the thoracic spine is not due to disease or 
injury that was aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1113, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2008).  

3.  As the presumption of soundness at entry into the 
Veteran's second period of active service is rebutted, the 
pre-existing disability manifested by status post fracture of 
the lateral tibial plateau of the right knee is not shown to 
be due to disease or injury that was aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1113, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2008).  

4.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by degenerative disc disease of the 
lumbosacral spine is due to disease or injury that was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008) ; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Such notice must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  

With respect to the instant claims of entitlement to service 
connection, the requirements of the VCAA have been met.  
There is no issue as to providing an appropriate application 
form or completeness of the application.  

VA notified the Veteran in June 2004 and January 2005 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

A March 2006 letter provided him with notice of the type of 
evidence necessary to establish disability ratings and 
effective dates.  The Board has also obtained a VA medical 
opinion (via VA examinations conducted in October and 
November 2008), based on a claims file review, regarding the 
etiology of his claimed disorders.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his service connection claims decided in the 
decision below.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, post-service VA and private treatment reports have been 
obtained and associated with the claims file.  

For these reasons, the Board finds that VA has complied with 
the VCAA's notification and assistance requirements.  The 
above-referenced service connection issues are ready to be 
considered on the merits.  

For the foregoing reasons, the Board finds that VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio.  


Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In hearing loss cases, regulations provide that for the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease, including 
sensorineural hearing loss and arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  

If a pre-existing disorder is "noted" on entering service, 
the veteran has the burden of showing an increase in 
disability during service.  If the veteran meets that burden 
and shows that an increase in disability occurred, the burden 
then shifts to the government to show that any increase was 
due to the natural progress of the disease.  Wagner, 370 F.3d 
at 1096.  

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  

Also, intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  

The Board is also mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

The Veteran's own statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.  


Factual Background

The Veteran asserts that his bilateral hearing loss, status 
post vertebroplasty of the thoracic spine, status post 
fracture of the lateral tibial plateau of the right knee and 
degenerative disc disease of the lumbosacral spine are the 
result of his recent service in Iraq.  

The service treatment record includes a medical record 
showing complaints of right ear hearing loss.  Cerumen 
impaction was diagnosed.  This record appears to date from 
approximately 2002.  

An October 1997 Physical Profile report shows a diagnosis of 
right knee traumatic arthritis.  A Report of Medical 
Examination (over 40) dated in January 2001, includes a 
diagnosis of right knee open reduction internal fixation for 
tibial plateau fracture.  The Veteran was noted to be on 
permanent profile.  This examination report revealed no 
findings concerning hearing loss as that term is defined by 
38 C.F.R. § 3.385 (2008).  

In January 2001, the Veteran reported having a history of 
knee injuries and fracturing his tibial plateau in 1993.  See 
Report of Medical History.  In March 2003, he was seen for a 
downgrade in his profile and his right knee was evaluated; 
since he was not having any symptoms, he was profile was 
changed to allow him to perform activities as tolerated.  

In March 2004, during service, the Veteran was seen for an 
injury involving the right knee, and he also reported that 
his right knee was swollen and painful in April 2004.  An 
April 2004 Report of Medical Assessment provides a history of 
spinal fusion in January 2002; the examiner noted the 
presence of right S1 radiculopathy.  

A September 2004 Post-Deployment Health Care Provider Review, 
Interview, and Assessment notes that the Veteran complained 
of having back pain.  

In January 2005, in the course of a VA spine examination, the 
examiner noted the history and diagnosed status post fracture 
of the lateral tibial plateau of the right knee with residual 
pain.  

In January 2005, a VA spine examiner diagnosed status post 
vertebroplasty of the thoracic spine and degenerative disc 
disease of the lumbosacral spine.  

The report of a VA general medical examination conducted in 
January 2005 shows that the Veteran provided a history of 
originally injuring his spine and back in May 2001, as a 
result of a work-related accident.  He had back surgery in 
January 2002 and had had right knee surgery in 1993.  

The Veteran further reported a history of hearing loss for 
years.  Following examination of the Veteran the examiner 
provided diagnoses of right knee, low back and mid back pain.  

The VA X-ray reports dated in January 2005 show status post 
lateral tibial plateau fracture with no complicating process 
identified, degenerative disc disease at L5-S1, and status 
post vertebroplasty of T9 with adjacent fusion (no 
complication seen).  

As part of his December 2005 Notice of Disagreement, the 
Veteran noted that, while deployed for Operation Iraqi 
Freedom, he had difficulty hearing.  He asserted that a March 
2004 right knee injury aggravated his pre-existing knee 
disorder.  He also argued that in-service events caused him 
to aggravate his pre-existing thoracic and lumbar spine 
disorders.  

A February 2007 letter from a private physician notes that 
the Veteran had provided a history of noise exposure while 
serving in Iraq.  He supplied a diagnosis of mild 
sensorineural hearing loss.  The physician added that 
certainly loud noise exposure could have caused this hearing 
loss and that his history of noise exposure "could" be 
playing a role.  

In June 2007, a VA examiner diagnosed the Veteran with a 
bilateral sensorineural hearing loss, but added that he did 
not meet the VA standards for a hearing disability.  The 
examiner commented that the hearing loss was at least as 
likely as not caused by the Veteran's history of military 
noise exposure.  

The examiner added that working onboard a lobster boat and 
also doing tree work might have contributed to the hearing 
loss.  The Board also notes that the VA examiner had relied 
on a VA examination from 2001, that was pre-deployment, and 
on a February 2007 private audiological examination.  

From this record, the Board finds that the Veteran had spinal 
fusion (thoracic) in February 2002 and sustained a fracture 
of the right tibial plateau in 1993 when he underwent 
surgery.  As the Veteran clearly and unmistakably had 
postoperative residuals of back and knee injuries prior to 
his entry into his second period of active service, VA must 
determine whether these condition were aggravated by service.  
See VAOPGCPREC 3-03 (July 16, 2003).  

The report of a November 2008 VA audiometric examination 
shows that the examiner had an opportunity to review the 
Veteran's claims file.  She noted that the Veteran complained 
of trouble with his hearing, especially his right ear, after 
returning from Iraq.  He provided a history of in-service 
noise exposure, and denied a history of post-service 
occupational or recreational noise exposure.  Audiometric 
testing was done; neither ear showed a hearing loss as 
defined by 38 C.F.R. § 3.385.  

The VA examiner commented that the Veteran's left ear mild 
sensorineural hearing loss was at least as likely as not 
caused by his military noise exposure, but added that the 
degree of hearing loss was not considered disabling for VA 
rating purposes [i.e., 38 C.F.R. § 3.385].  Otherwise, added 
the examiner, hearing was normal.  

The Veteran was also afforded a VA orthopedic examination in 
October 2008.  The claims file was reviewed by the examiner.  
The Veteran provided a history of 1993 right knee surgery and 
a back injury incurred as a result of a fall as a civilian.  
He complained of having right knee pain sometimes accompanied 
by swelling, as well as thoracic and low back pain.  

An examination showed that the thoracic spine was straight 
and supple.  He had a residual right thoracotomy scar related 
to the previous surgery.  He was able to stand upright and to 
carry out smooth and unhesitant forward flexion to 80 degrees 
with return to 0 degrees and further extension to 20 degrees.  
Lateral flexion was to 20 degrees on the right and to 30 
degrees on the left.  Rotation was to 20 to the left and 25 
degrees to the right.  Bilateral straight leg raising was 
normal in both lower extremities.  There was not clonus, and 
he had excellent strength of dorsiflexion of both great toes.  
He had not sensory loss in the legs.  He was able to walk on 
his tiptoes for short distances and on his heels with some 
aid in balancing.  

An examination of the right knee showed the presence of a 
residual surgical scar that was not tender, elevated, 
depressed or adherent.  There was not effusion of knee.  He 
had 0 degrees of extension and 135 degrees or flexion.  The 
knee was noted to be stable to varus and valgus stress, and 
the ligaments were intact.  The examiner could elicit no 
palpable grinding or crepitation.  

The examiner added that the Veteran appeared to have obtained 
excellent results from the previous surgery for the remote 
injury to the right knee and apparently a very satisfactory 
result from the thoracic surgery involved the placement of 
appliances and fusion from T8 through T10.  

The diagnoses included those of status post "ORIF" [open 
reduction internal fixation] for depressed lateral tibial 
plateau fracture of the right knee, and status post 
vertebroplasty with spinal fusion T8 through T10 with 
internal fixation appliances presently retained.  

The examiner opined that the Veteran's current problems 
involving the mid and lower back as well as the right knee 
bore no causal relationship to his active service and could 
not be considered with a reasonable degree of medical 
certainty to have either been accelerated or aggravated by 
the Veteran's military service.  


Analysis

Bilateral Hearing Loss

In this case, the service treatment record does not reveal 
any evidence of bilateral hearing disability.  Indeed, a 
hearing loss disability, as that term is defined by VA (see 
38 C.F.R. § 3.385), has not been diagnosed.  

A private physician diagnosed bilateral sensorineural hearing 
loss in 2007, indicating that in-service noise exposure 
"could" have played a role in its development.  

In Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the 
United States Court of Appeals for Veterans Claims held that 
medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related to service, is too speculative to establish such 
relationship.  

The Board also notes that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board is also aware of the June 2007 VA opinion which 
found the presence of bilateral sensorineural hearing loss.  
While the examiner noted that the Veteran's military history 
of noise exposure at least as likely as not caused the 
hearing loss, the examiner added that his post-service 
occupational noise exposure might have contributed.  

However, the VA examiner added that the standards of 
38 C.F.R. § 3.385 had not been met.  Further, as noted, in 
the course of a November 2008 VA examination hearing loss, 
meeting the criteria of 38 C.F.R. § 3.385, was not 
documented.  

The examiner at that time said that left ear sensorineural 
hearing loss was as least as likely cased by the Veteran's 
military but that the criteria of 38 C.F.R. § 3.385 was not 
satisfied.  

Here, on this record, the Veteran is not shown to have 
bilateral hearing loss as defined for VA compensation 
purposes in 38 C.F.R. § 3.385.  

In summary, as a current hearing disability as defined in 
38 C.F.R. § 3.385 is not shown, the claim of service 
connection must be denied under the law.  


Status Post Vertebroplasty of the Thoracic Spine and Status 
Post Fracture of the Lateral Tibial Plateau of the Right 
Knee.  

Here, the record reflects a history of a thoracic spine 
disorder with spinal fusion surgery in 2002 following a 2001 
work-related injury) and a right knee injury with a fracture 
of his right tibial plateau in 1993.  

Neither of these injuries is shown to due to an event or 
incident of his active service or, otherwise, to be linked to 
other service with the National Guard.  

In March 2003, the Veteran was seen for a downgrade in his 
profile.  His right knee was evaluated; since he had no 
symptoms or evidence of arthritis, his profile was changed so 
that he could perform service activities as tolerated.  

In March 2004, during service, the Veteran was seen for an 
injury to his right knee that was swollen and painful in 
April 2004.  

During the second period of active service, an April 2004 
Report of Medical Assessment provided a history of spinal 
fusion in January 2002, and the examiner at that time noted 
the presence of right S1 radiculopathy.  

A September 2004 Post-Deployment Health Care Provider Review, 
Interview and Assessment notes that the Veteran complained of 
having back pain.  

During a January 2005 VA spine examination, the examiner 
provided a diagnosis of mid and low back pain.  The examiner 
also noted the history and diagnosed the Veteran with status 
post fractured lateral tibial plateau with residual pain.  
The X-ray studies of the right knee were noted the status 
post changes of the lateral tibial plateau fracture with no 
complicating process.  

At the most recent VA examination, the examiner supplied 
diagnoses of status post vertebroplasty with spinal fusion T8 
through T10 with internal fixation appliances presently 
retained and status post "ORIF" for depressed lateral 
tibial plateau fracture of the right knee.  

In addition, the VA examiner opined that the current problems 
involving the thoracic spine and right knee bore no causal 
relationship to his active service and could not be 
considered with a reasonable degree of medical certainty to 
have either been accelerated or aggravated by military 
service.  

More importantly, following physical examination, the VA 
examiner opined that he had had excellent results from his 
knee surgery and a very satisfactory result from the previous 
thoracic spine.  

Based on the competent evidence showing no current findings 
of added or increased disability, the Board finds that the 
thoracic spine disability and right knee disability clearly 
and unmistakably were not aggravated during the second period 
of active service.  

The record in this regard does not contain a medical opinion 
or evidence that is favorable to the Veteran's claims.  

Accordingly, the claims of service connection for the status 
post vertebroplasty of the thoracic spine and status post 
fracture of the lateral tibial plateau of the right knee.  



Degenerative Disc Disease of the Lumbosacral Spine

After carefully reviewing the record, the Board finds no 
evidence showing the presence of low back degenerative disc 
disease prior to his second period of service. The Veteran 
sustained an earlier back injury, but this is not shown to 
have involved more than surgery on his thoracic spine.  

The currently demonstrated degenerative disc disease at L5-S1 
was first shown on X-ray examination in January 2005.  
Inasmuch as this was noted within one year of his second 
period of active service, the recorded finding of right S1 
radiculopathy in April 2004 marks the first clinical 
indication of manifestations referable to the low back.  

Without clear and unmistakable evidence showing specific 
lumbosacral pathology prior to that service, a medical 
opinion as to aggravation would not be determinative in this 
matter.  

Accordingly, based on this record, the Board finds the 
evidence to be in relative equipoise in showing that the 
degenerative disc disease at L5-S1 had its clinical onset 
during that period of active service.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for degenerative disc disease of the 
lumbosacral spine is granted.  





ORDER

The claim of service connection for a bilateral hearing loss 
is denied by operation of law.  

Service connection for status post vertebroplasty, thoracic 
spine is denied.  

Service connection for status post fracture of the lateral 
tibial plateau of the right knee is denied.  

Service connection for degenerative disc disease of the 
lumbosacral spine is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


